Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	  Applicant's submission filed on 6/7/2021 has been entered. Claim(s) 21-40 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLean (U.S. Patent app Pub 20060179078) in view of (Hyman (U.S. Patent App Pub 20090265369) in view of Burris (U.S. Patent App Pub 20110209061). 

	Regarding claim 21,
(See paragraphs 29-31, McLean teaches “For example, user 1 prepares playlist 200, user 2 prepares playlist 202, user 3 prepares playlist 204, and user N prepares playlist 206. Media unit 102 detects the presence of users 1 through N by one or more of the methods discussed above. Each user then transmits their individualized playlist to unit 102, where they are stored separately. Media unit 102 then constructs a universal playlist 208 that is representative of all the users currently logged onto the system”)
selecting one or more of the plurality of media playlists at one or more of the media communities having the media content; and (See paragraphs 29-31, McLean teaches “. Each user then transmits their individualized playlist to unit 102, where they are stored separately. Media unit 102 then constructs a universal playlist 208 that is representative of all the users currently logged onto the system”)
transmitting, from the first computing to the second computing device, the one or more media playlists having the media content. (See paragraphs 40-41, claim 1, McLean teaches “In this scenario, users 104 may transmit their respective playlists and receive media selections based upon the constructed universal playlist via the communications network 106. In the latter scenario, users 104, after having submitted their playlists, may listen to or view media selections directly from unit 102, which plays the selections based upon the universal playlist constructed.”)
(See paragraphs 37, 38, 39,  Hyman teaches “The request module 210 may be used by the user 108 for requesting to add additional tracks to the category playlist. The geography module 212 may determine that a geo-spatial region (e.g., Google Earth.TM., Wikimapia.COPYRGT., etc.)”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Hyman with McLean because both deal with media organization. The advantage of incorporating the above limitation(s) of Hyman into McLean is that Hyman teaches a method enables the user to know when new works of authorship of the particular type are available, thus providing the user with new media collection, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Hyman)
Mclean and Hyman do not explicitly  teach  but Burris teaches wherein the plurality of media playlists are selected based on a playlist assistance function to facilitate one or more tasks, wherein the one or more tasks comprise interactively displaying, by a user interface, the plurality of media playlists having multiple sets of playlists offering multiple media items of the media content. (See paragraphs 5,  22, claims 1, 5, Burris teaches “providing a plurality of playlists, wherein each playlist of the plurality of playlists comprises at least one audio file identifier, providing a plurality of playlist categories, wherein each playlist is assigned to at least one of the plurality of playlist categories, displaying at the audio reproduction device the plurality of playlist categories to a user, detecting at the audio reproduction device a first user selection selecting a playlist category from the displayed playlist categories, displaying at the audio reproduction device the playlists which are assigned to the selected playlist category to the user, detecting at the audio reproduction device a second user selection selecting a playlist of the displayed playlists, and playing back audio files identified by the selected playlist with the audio reproduction device”; plurality of playlists are generated and categorized and displayed to the used )
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Burris with McLean and Hyman because both deal with media organization. The advantage of incorporating the above limitation(s) of Burris into McLean and Hyman is that Burris teaches user does not have to compose appropriate playlists for workout on his or her own, but can simply select from predefined playlists, thus providing the user with new media collection, therefore making the overall system more robust and efficient. (See paragraphs [0001] - [0003], Burris)
	
	Regarding claim 22,
McLean, Hyman, Burris teach the method of claim 21, further comprising evaluating the request to determine its content including the media content or user preference relating to sorting the selected one or more media playlists. (See paragraphs 29, 32, McLean teaches sorting and listing songs to the user)

	Regarding claim 23,
(See paragraphs 37, 39, 40, McLean teaches sorting and constructing a universal playlist for a user)

	Regarding claim 24,
McLean, Hyman, Burris teach the method of claim 21,
Hyman teaches further comprising sharing the media content and other media content of the one or more media playlists with one or more users using one or more of the plurality of media communities over a network, wherein sharing is performed using one or more of emailing, texting, and posting at one or more of a website, a network website, and a music community website.  (See paragraphs 37, 31, Hyman teaches email and text messages for sharing new playlists as they become available ) See motivation to combine for claim 20.

	Regarding claim 25,
McLean, Hyman, Burris teach the method of claim 21, further comprising displaying the one or more media playlist using a display device coupled to the second computing device, and playing the media content and other media content of the one or more media playlists using a media player of the second computing device. (See paragraphs 29, 33, 34, McLean teaches player on the second device to play the music on the playlists )


McLean, Hyman, Burris teach the method of claim 21.
Hyman further teaches wherein the request is placed via a user interface that is provided by a software application at the second computing device, the software application comprising one or more of the media player, a media community website, and a social networking website, wherein the second computing device includes a client computing device coupled to the first computing device over the network. (See paragraphs 37, 31, claim 16-17 Hyman teaches a social media network community and the client can play aka stream the content) See motivation to combine for claim 20.

	Regarding claim 27,
McLean, Hyman, Burris teach the method of claim 26.
Hyman further teaches wherein the network comprises one or more of a cloud-based network, a Local Area Network (LAN), a Wide Area Network (WAN), a Metropolitan Area Network (MAN), a Personal Area Network (PAN), an intranet, an extranet, or the Internet. (See paragraphs 28-29, Hyman teaches a wan and  lan ) See motivation to combine for claim 20.

Claims 28-34 list all the same elements of claims 21-27, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 21-27 applies equally as well to claims 28-34.  Furthermore with regards to the limitation of A system comprising: a computing device having a memory to store  (See paragraphs 22, 28, McLean)

Claims 35-40 list all the same elements of claims 21-27, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 21-27 applies equally as well to claims 35-40.  Furthermore with regards to the limitation of At least one machine-readable medium comprising a plurality of instructions that in response to being executed on a computing device, causes the computing device to carry out one or more operations comprising: (See paragraphs 13, claim 1, McLean)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	15.  Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of United States Patent 9225580  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 

	15.  Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of United States Patent 10491646  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 21-40 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later 


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, Examiner thanks Applicant for stating on the record that they would sign the two outstanding terminal disclaimers to overcome the double patenting rejection at the time of allowance.

Conclusion
and located in the PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444